Citation Nr: 1332043	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1983 to January 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in October 2006 at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in the claims files.
 
The case was most recently before the Board in April 2013, when it was again remanded for additional development.  

This is a paperless appeal which has been processed through an electronic system known as VBMS.


REMAND

The record reflects that the Veteran was treated in service for depression contemporaneously with treatment for dysmenorrhea in October 1987, though the Veteran failed to subsequently follow-up with psychiatric care.  Gynecological difficulties, however, were persistent in service, with complications requiring surgery in service, and with persistent difficulties ultimately leading to total abdominal hysterectomy post-service.  The Veteran is currently service connected for bilateral ovarian cysts, status post total abdominal hysterectomy, rated 50 percent disabling; bilateral tubal ligation with history of lysis adhesions, rated noncompensably disabling; and post-operative residuals of uterine fibroids, also rated noncompensably disabling.  

VA afforded the Veteran a VA examination in July 2010.  The examiner was to address whether it is at least as likely as not that the Veteran's diagnosed depression was related to service or to the Veteran's service-connected status post uterine fibroids and ovarian cysts.  The examiner observed that the Veteran received psychiatric treatment in 1987 but without follow up, and observed that the Veteran reported that following service she had received psychiatric care privately in 1995 over an interval of less than six months, and not again seeking mental health treatment until 2009.  The examiner noted that the in-service psychiatric care was associated with some marital discord.  The examiner concluded that the currently diagnosed depression was not at-least-as-likely-as-not related to service or to service-connected gynecological conditions. 

The Board previously remanded the claim in January 2007, March 2010, October 2010, April 2012, December 2012, and April 2013.  Prior remands required additional development including psychiatric examinations with opinions addressing whether the claimed psychiatric disability was caused by service or caused or aggravated by service-connected disability. 

The most recent VA examination for compensation purposes was performed in May 2012.  The examining psychiatrist noted the Veteran's difficult history including reportedly being raped twice prior to service.  The examiner noted that the Veteran also reported being raped in service, but provided conflicting accounts of the in-service rape over the course of the single examination interview.  The examiner ultimately diagnosed bipolar disorder, and concluded that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder (PTSD) related to the alleged in-service rape.  The examiner further concluded that the Veteran's bipolar disorder was not caused or aggravated by service.  In support of this opinion, the examiner noted a self-reported history of a chaotic childhood, with neglect as well physical, emotional, and sexual abuse within the family.  The examiner also attributed the Veteran's mental disorder in part to genetic predisposition as the "strongest factor." 

The Board in its most recent remand in December 2012 requested an addendum opinion regarding aggravation (permanent increase in severity) by service-connected disabilities.  A January 2013 addendum opinion was provided by a psychologist who reviewed the Veteran's pertinent records.  The psychologist opined that it was not at least as likely as not that the Veteran's diagnosed bipolar disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  In support of this opinion, she explained that the Veteran's psychological treatment records, "do not evidence her service-connected disabilities have impacted her bipolar disorder."  She also noted the Veteran's childhood circumstances, as well as recent marital difficulties, as a focus of recent mental health treatments. 

The Board in April 2013 found the January 2013 addendum opinion deficient.  It is not sufficient for the psychologist to observe that past treatment records do not reflect an impact of gynecological conditions on the Veteran's mental disorder.  The mental disorder may well have been impacted without prior treating professionals addressing such an impact, since they were necessarily focused, as the January 2013 examiner herself noted, on the Veteran's mental health symptoms and marital difficulties, not on past gynecological conditions and whether these caused or aggravated current mental health difficulties.  The January 2013 VA examiner thus misplaced responsibility for addressing such a question of etiology, relying on the possible happenstantial comments (or lack of comments) of past treating professional rather than delving into the etiology question herself.  If the psychologist could provide the requested opinion in the absence of evidence within treatment records without resorting to speculation, then she should have said so and requested that a further in-person examination be conducted, since she had not examined the Veteran.

Hence, the Board again remanded the claim in April 2013 for an examination and opinions with supporting rationale.

The Veteran's authorized representative in April 2013 submitted reports or abstracts of reports of multiple medical studies showing a strong correlation between pre-menopausal hysterectomy and subsequent development of mental disorders, particularly depression.  In one submitted study, the correlation is shown to be particularly high in instances where there is a psychiatric history, and where there is a history of separation or divorce.  In light of the Veteran's history of depression in service, as well as her history of multiple divorces, such a possible strong correlation leads inevitably to the question whether the Veteran's service-connected hysterectomy caused or aggravated her claimed psychiatric disorder.  Past VA examiners for compensation purposes, including the most recent examiner in December 2012, failed to note the existence of any such medical research evidence addressing questions of hysterectomy causing mental disorder, and fail to adequately address the question of a causal link between the Veteran's hysterectomy and her current mental condition, even while the Veteran's history and the chronology of events in this case would appear potentially to support such causation.  The Board in its April 2013 remand had accordingly instructed the examiner upon remand to address the question of secondary service connection for any psychiatric disorder present during the claim period, and in so doing to consider this research.  

A psychiatric examination was performed in July 2013.  Unfortunately, the examiner failed to address questions of secondary service connection.  The examiner only noted one of the research reports reflected in the record, and did so only to unhelpfully inform the Board (of which the Board was already aware) that "a correlation does not prove causality."  Necessarily, if it did prove causality, the correlation noted in the study addressed would have been sufficient to support the claim.  It was the examiner's job to address the question of causality.

In light of these circumstances, this case is again REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously addressed the Veteran's claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

With respect to each such disorder which the examiner determines is not related to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected disability.  A list of the Veteran's service-connected disabilities should be provided to the examiner.  As of the time of this Board remand, the record reflects service connection for bilateral tubal ligation with history of lysis adhesions, and postoperative residuals of uterine fibroids and ovarian cysts.

The examiner must specifically consider not only the Veteran's history and clinical records, but also medical studies submitted into the claims file in January 2013 which show strong correlations between pre-menopausal hysterectomy and subsequent mental conditions, particularly depression.  The examiner should specifically address the submitted study showing a strong correlation where, as here, there is a psychiatric history and a history of separation or divorce.  See Montagu Barker, Psychiatric Illness after Hysterectomy, Brit. Med. J. 91-95 (1968).  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or AMC must assure that the requested development is completed, with the examiner fully addressing all the questions posed, in order to avoid the necessity of yet another remand.  (This is the seventh remand on this issue!)  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

